Title: From James Madison to Edmund Pendleton, 7 February 1782
From: Madison, James
To: Pendleton, Edmund



Dr. Sir
Philada. Feby. 7th. 1782.

The post has been very irregular for several weeks past & this week the Mail South of Annapolis has failed altogether; by which means I lose the pleasure of your alternate favor.
A vessel from France informs us that the frigate freigted with the event at York had arrived there in 22 days. We are hourly & anxiously expecting the echo of it from Europe & particularly from England. Unless some revolution in the councils of the latter should result from it, our last intelligence with respect to them justifies our suspicion that they will continue to be as bloody as ever.
Congress are still occupied with the thorny subject of Vermont. Some plan for a general liquidation & apportionment of the public debts is also under their consideration, & I fear will be little less perplexing. It is proposed that untill justice & the situation of the States will admit of a valuation of lands the States should be applied to for power to substitute such other rule of apportioning the expenditures as shall be equitable & practicable, and that Commissrs. be appointed by the concurrent act of the U.S. & each State to settle the accts. between them. The scheme is not yet matured, and will meet with many difficulties in its passage thro’ Congress. I wish it may not meet with much greater when it goes down to the States. A spirit of accomodation alone can render it unanimously admissible; a spir[it] which but too little prevails, but wch in few instance[s] is more powerfully recommended by the occasion than the present. If our voluminous & entangled accts. be not put into some certain course of settlemt. before a foreign war is off our hands it is easy to see they must prove an exuberan[t] & formidable source of intestine dissentions.
The Alliance a Continel. frigate carrying the Marquis to France, has sent a fine prize to Boston with 5 or 600 Hhds of Sugar on board.
I have had so short notice of the arrival & departure of the post, that I not only write in haste but with brevity.
Adieu
J. Madison [Jr.]
